MEMORANDUM **
Enrique Garcia Montano petitions for review of a Board of Immigration Appeals’ (“BIA”) order denying his second motion to reopen.
The BIA did not abuse its discretion in denying petitioner’s second motion to reopen as numerically barred, and in finding that the motion did not meet any of the regulatory exceptions to the number restrictions. See 8 C.F.R. § 1003.2(e)(2), (3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.